DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 13-32 are currently pending.  Claims 1-12 have been withdrawn and cancelled in response to the restriction requirement.  Claims 21-32 are newly added. Claims 13-32 have been examined in this application.  This communication is the first action on the merits.  

Election/Restrictions
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 2, 2022.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 13-19 are directed to a process; claims 20-26 are directed to a machine; and claims 27-32 are directed to a manufacture. 
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 13, and similarly claims 20 and 27, recite the steps of: generating, by a recommendation, a first set of recommendations using a first recommendation bundle, the first recommendation bundle including two or more recommendation algorithms selected from a recommendation bundle pool based on measured performance of the first recommendation bundle to achieve a metric associated with the first set of recommendations; sending, by the recommendation, the first set of recommendations for display to visitors; responsive to detecting a triggering condition for a scaling cycle, applying, by the recommendation, a scaling mechanism to the measured performance of the first recommendation bundle based on the first set of recommendations displayed to the visitors and to measured performance of one or more additional recommendation bundles; selecting, by the recommendation, a second recommendation bundle based on the scaling mechanism, the second recommendation bundle including two or more recommendation algorithms selected from the recommendation bundle pool based on the measured performance of the second recommendation bundle; generating, by the recommendation, a second set of recommendations using the second recommendation bundle; and sending, by the recommendation, the second set of recommendations for display to the visitors -- these claim limitations set forth certain methods of organizing human activity, particularly commercial interactions including advertising, marketing, and sales activities/behaviors.  
Additionally, these steps set forth mental processes, particularly concepts performed in the human mind, including, inter alia, the observation and evaluation of information.
Further, the limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the additional elements of performing the steps by a recommendation system and via a website -- merely implements the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  
The remaining claim limitations recited in dependent claims merely narrow the abstract idea and do not recite further additional elements. Thus, claims 1-10 are directed to an abstract idea. 
Regarding the independent claims, the technical elements of performing the steps by a recommendation system and via a website -- merely implement the abstract idea on a computer environment. Additionally, the dependent claims do not recite further technical elements. 
When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or instructions to apply the abstract idea on a computer; or the claims amounts to nothing more than requiring a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
The analysis above applies to all statutory categories of invention.  Accordingly, claims 13-32 are rejected as ineligible for patenting under 35 USC 101 based upon the same rationale.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flinn (US PGP 20120254079).
	As per claim 13, Flinn teaches [a] method comprising: 
	generating, by a recommendation system, a first set of recommendations using a first recommendation bundle, the first recommendation bundle including two or more recommendation algorithms selected from a recommendation bundle pool based on measured performance of the first recommendation bundle to achieve a metric associated with the first set of recommendations; (Flinn: [0025] (An adaptive recommendations function 240 may produce adaptive recommendations 250 based upon the user interactions, and the recommendations may be delivered to the user); [0138]-[0156] (In some embodiments, multiple originating systems and/or structures associated with one or more computer-implemented systems may be transformed into an integrated fuzzy network. This approach beneficially creates an underlying integrated contextualization of the multiple systems and originating structures, which can enhance user navigation, including providing for content and expertise discovery. Usage behavior and topological synergies between two originating systems can enable a better contextualization than with one originating system and associated originating structure alone. For integrated contextualizations of multiple originating structures, candidate recommendations may be generated from multiple source system structures. In some embodiments, a candidate recommendation score harmonization function enables direct comparisons of the scores associated with candidate recommended items from multiple source systems. The top scored candidate items are then selected for delivery to the recommendation recipient regardless of the system source of the candidate items.))
	sending, by the recommendation system, the first set of recommendations for display to visitors to a website; (Flinn: [0025] (An adaptive recommendations function 240 may produce adaptive recommendations 250 based upon the user interactions, and the recommendations may be delivered to the user); [0138]-[0154] (The top scored candidate items are then selected for delivery to the recommendation recipient regardless of the system source of the candidate items.))
	responsive to detecting a triggering condition for a scaling cycle, applying, by the recommendation system, a scaling mechanism to the measured performance of the first recommendation bundle based on the first set of recommendations displayed to the visitors to the website and to measured performance of one or more additional recommendation bundles; (Flinn: [0108]-[0121] (disclosing scaling formula); [0177]-[0180], [0231]-[0234], [0279], [0299]-[0301])
	selecting, by the recommendation system, a second recommendation bundle based on the scaling mechanism, the second recommendation bundle including two or more recommendation algorithms selected from the recommendation bundle pool based on the measured performance of the second recommendation bundle; (Flinn: [0108]-[0121] (disclosing scaling formula); [0141]; [0177]-[0180], [0231]-[0259] (The values of the weighting factors are combined with the raw input information associated with an object to generate a rating score for each candidate object. The objects can then be ranked by their scores, and the highest scoring set of X objects, where X is a defined maximum number of recommended objects, can be selected for deliver to a recommendation recipient 200,260.); [0138]-[0156] (In some embodiments, multiple originating systems and/or structures associated with one or more computer-implemented systems may be transformed into an integrated fuzzy network. This approach beneficially creates an underlying integrated contextualization of the multiple systems and originating structures, which can enhance user navigation, including providing for content and expertise discovery. Usage behavior and topological synergies between two originating systems can enable a better contextualization than with one originating system and associated originating structure alone. For integrated contextualizations of multiple originating structures, candidate recommendations may be generated from multiple source system structures. In some embodiments, a candidate recommendation score harmonization function enables direct comparisons of the scores associated with candidate recommended items from multiple source systems. The top scored candidate items are then selected for delivery to the recommendation recipient regardless of the system source of the candidate items.); [0279], [0299]-[0301])
	generating, by the recommendation system, a second set of recommendations using the second recommendation bundle; and (Flinn: [0231]-[0259] (The values of the weighting factors are combined with the raw input information associated with an object to generate a rating score for each candidate object. The objects can then be ranked by their scores, and the highest scoring set of X objects, where X is a defined maximum number of recommended objects, can be selected for deliver to a recommendation recipient 200,260.); [0138]-[0156] (In some embodiments, multiple originating systems and/or structures associated with one or more computer-implemented systems may be transformed into an integrated fuzzy network. This approach beneficially creates an underlying integrated contextualization of the multiple systems and originating structures, which can enhance user navigation, including providing for content and expertise discovery. Usage behavior and topological synergies between two originating systems can enable a better contextualization than with one originating system and associated originating structure alone. For integrated contextualizations of multiple originating structures, candidate recommendations may be generated from multiple source system structures. In some embodiments, a candidate recommendation score harmonization function enables direct comparisons of the scores associated with candidate recommended items from multiple source systems. The top scored candidate items are then selected for delivery to the recommendation recipient regardless of the system source of the candidate items.); [0141])
	sending, by the recommendation system, the second set of recommendations for display to the visitors to the website. (Flinn: [0025] (An adaptive recommendations function 240 may produce adaptive recommendations 250 based upon the user interactions, and the recommendations may be delivered to the user); [0138]-[0154] (The top scored candidate items are then selected for delivery to the recommendation recipient regardless of the system source of the candidate items.))

	As per claim 14, Flinn teaches wherein applying the scaling mechanism to the measured performance of the first recommendation bundle comprises: 
	initializing, by the recommendation system, a parameter of a first probability distribution to the measured performed of the first recommendation bundle; and (Flinn: [0262]-[0266]); claims 5, 12, 13)
	responsive to detecting the triggering condition, applying a scaling value to the parameter of the first probability distribution to generate a second probability distribution. (Flinn: [0262]-[0266]); claims 5, 12, 13)

As per claim 15, Flinn teaches wherein applying the scaling value comprises: 
detecting a value of the parameter of the first probability distribution exceeds a configured upper bound; and (Flinn: [0262]-[0266]); claims 5, 12, 13)
applying the scaling value to reduce the value of the parameter below the configured upper bound. (Flinn: [0262]-[0266]); claims 5, 12, 13)

As per claim 17, Flinn teaches wherein the triggering condition is a frequency parameter defining how frequently the recommendation system performs the scaling mechanism. (Flinn: [0080]-[0092]; [0106]-[0138]; [0323]-[0326])

As per claim 18, Flinn teaches wherein the triggering condition is a detection, by the recommendation system, that a difference between a mean value of expected performance of two or more bundles exceeds a threshold difference. (Flinn: [0094]-[0105]; [0291]; [0325])

As per claim 19, Flinn teaches wherein generating the recommendations using the recommendation algorithms in the first recommendation bundle comprises: 
receiving a request to load a webpage of the website; and (Flinn: [0030]-[0033]; [0156]; [0193])
applying the recommendation algorithms in the first recommendation bundle to information associated with the webpage, wherein the recommendation algorithms in the first recommendation bundle when applied to the information associated with the webpage output the generated recommendations. (Flinn: [0030]-[0033]; [0156]; [0193]; [0025]; [0138]-[0154])

	As per claims 20-22 and 24-26, these claims are substantially similar to claims 13-15 and 17-19, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  

	As per claims 27-29 and 31-32, these claims are substantially similar to claims 13-15 and 17-18, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  


Allowable Subject Matter
Claims 16, 23, and 30 are rejected under 35 U.S.C. 112(b) and 35 U.S.C. 101, but would be allowable if this rejection were overcome. The following is a statement of reasons for the indication of allowable subject matter:  
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the features of applicant's invention as the features amount to more than a predictable use of elements in the prior art.   








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patel (US PGP 2014/0074649) – identifying first recommended items from a first set of items that have been previously selected in association with the account; identifying second recommended items from a second set of items that frequently co-occur, with the items in the first set of items, in item sets selected by other users.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                             
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625